UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 5, 2012 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 40 South Main Street, Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 5, 2012, Pinnacle Airlines Corp. (the “Company”) issued a press release announcing that Edward M. Christie, III, Senior Vice President and Chief Financial Officer of the Company, will be leaving the Company on March 30, 2012, to pursue other opportunities.The Company’s Chief Executive Officer and board of directors will begin an immediate search for Mr. Christie’s replacement. A copy of the press release the Company issued to announce Mr. Christie’s plans is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits (c) Exhibits: Exhibit Number Description Press release issued by Pinnacle Airlines Corp. dated March 5, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Brian T. Hunt Brian T. Hunt Vice President and General Counsel March 5, 2012 2
